68 F.3d 474
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven HAYDEN, Petitioner-Appellant,v.Phil PARKER, Warden, Kentucky State Penitentiary, Respondent-Appellee.
No. 95-5066.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1995.

Before:  LIVELY, RYAN and SILER, Circuit Judges.

ORDER

1
Steven Hayden, a Kentucky state prisoner, appeals pro se the dismissal of his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A jury convicted Hayden of first degree assault;  he was sentenced to ten years of imprisonment.  On direct appeal, he argued that the trial court had erroneously admitted the statement of a witness which contained references to prior bad acts by Hayden, had failed to define "intent" in the jury instructions, and had erroneously disallowed reference to the range of punishment during voir dire.  The Kentucky Court of Appeals found these arguments meritless and affirmed the conviction.  The Kentucky Supreme Court denied review without opinion.  The same issues were raised in this habeas petition.  The district court adopted the magistrate judge's recommendation to dismiss the petition.  Hayden reiterates his arguments on appeal.


3
Upon review, we conclude that the dismissal of this petition was proper for the reasons stated by the magistrate judge and adopted by the district court.  Hayden was not denied a fundamentally fair trial.  See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).  Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.